EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Lines 13-14 of claim 1 have been amended as follows: 
	wherein the flow rate control valve is configured to open based on the temperature of the cooling target predicted by the temperature prediction unit. 
Line 3 of claim 2 has been amended as follows:
	temperature prediction unit, the cooling controller controlling the opening of the flow rate control valve
Line 3 of claim 4 has been amended as follows:
	memory storage to store, and associate with one another, the time intervals extended due to the postponed
Line 11 of claim 5 has been amended as follows:
	decrement stored in the memory storage; 
Line 14 of claim 5 has been amended as follows: 
	refrigerant based on the temperature of the cooling target predicted by the temperature prediction unit,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776